          Case 1:20-cv-01069-JD Document 9 Filed 01/04/21 Page 1 of 9



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE



Cam-Sam Real Estate
Holding, LLC

    v.                                    Civil No. 20-cv-1069-JD
                                          Opinion No. 2021 DNH 002
Mourer-Foster, Inc., and
John T. Foster


                                  O R D E R

    Cam-Sam Real Estate Holding, LLC, brings this action

against Mourer-Foster, Inc., and John T. Foster (together,

“Mourer-Foster”).      Cam-Sam alleges that Mourer-Foster, an

independent insurance agency, acted improperly in connection

with recommending and procuring insurance for Cam-Sam’s former

tenant.    Mourer-Foster moves (doc. no. 5) to dismiss Cam-Sam’s

complaint, arguing that Cam-Sam’s claims are precluded by a

final judgment in a prior suit.         Cam-Sam objects.



                            Standard of Review

    In considering a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6), the court asks whether the complaint

contains factual allegations that are sufficient to state a

claim to relief that is plausible on its face.           Newton Covenant

Church v. Great Am. Ins. Co., 956 F.3d 32, 35 (1st Cir. 2020).

The court accepts all non-conclusory and non-speculative facts
          Case 1:20-cv-01069-JD Document 9 Filed 01/04/21 Page 2 of 9



as true and draws all reasonable inferences in the non-moving

party’s favor.     Lyman v. Baker, 954 F.3d 351, 360 (1st Cir.

2020).    The court, however, disregards conclusory allegations

that simply “parrot the relevant legal standard.”            O’Brien v.

Deutsche Bank Nat. Tr. Co., 948 F.3d 31, 35 (1st Cir. 2020).



                                 Background

     A.       Allegations1
     Cam-Sam operates a real estate business.           In 2016, it

leased one of its properties, located in Hooksett, New

Hampshire, to D La Pooch Hotel, LLC.          In connection with the

lease, D La Pooch engaged Mourer-Foster to recommend and procure

insurance that met certain coverage requirements set by Cam-Sam.

Mourer-Foster recommended an insurance policy to D La Pooch, and

D La Pooch purchased the policy with Mourer-Foster’s assistance.

     “During [D La Pooch’s] occupation of the [property],” the

property became “severely contaminated and damaged . . . .”

Doc. 1-1 ¶ 16.     The damage and contamination included “animal

urine and feces,” odors, bacteria, mold, and water damage.              Id.

     Cam-Sam initiated legal proceedings in Merrimack County

Superior Court against D La Pooch to recover the damages (the




     1 The operative complaint (doc. no. 1-1) was filed in state
court before Mourer-Foster removed the action to this court.


                                      2
          Case 1:20-cv-01069-JD Document 9 Filed 01/04/21 Page 3 of 9



“Damages Litigation”).       Cam-Sam began eviction proceedings

against D La Pooch.      D La Pooch left the property in August

2017.

     Additionally, both Cam-Sam and D La Pooch pursued claims

under the insurance policy that had been procured by Mourer-

Foster.    The insurer, however, denied these claims.

     Consequently, Cam-Sam began a declaratory judgment action

against the insurer (the “Coverage Litigation”), which was

removed to the District of New Hampshire.          Cam-Sam Real Estate

Holdings, Inc. v. Merchants Mut. Ins. Co., No. 18-cv-433-SM, ECF

Doc. No. 1 (D.N.H.).2      In the Coverage Litigation, the insurer

brought a third-party complaint against D La Pooch and

counterclaims against Cam-Sam.        Id., doc. no. 10.      As part of

its answer to the insurer’s counterclaims, Cam-Sam brought a

third-party complaint against Mourer-Foster.           Id., doc. no. 15.

D La Pooch and Mourer-Foster were therefore both third-party

defendants in the Coverage Litigation.          D La Pooch and Mourer-

Foster did not bring any claims against each other in the

Coverage Litigation.

     The court dismissed Cam-Sam’s third-party complaint against

Mourer-Foster, and it ultimately granted summary judgment in the




     2 The Coverage Litigation was separate from the Damages
Litigation.

                                      3
         Case 1:20-cv-01069-JD Document 9 Filed 01/04/21 Page 4 of 9



insurer’s favor, finding that the insurance policy did not cover

Cam-Sam’s claims.

    Cam-Sam and D La Pooch settled the Damages Litigation.             As

part of that settlement, D La Pooch assigned any claims it had

against Mourer-Foster to Cam-Sam.         Cam-Sam then filed this suit,

asserting the claims assigned to it by D La Pooch.


    B.       Claims
    The complaint in this case contains nine counts, all of

which are based on Mourer-Foster’s alleged failure to recommend

and procure insurance that complied with the requirements for

D La Pooch’s lease with Cam-Sam.         Specifically, the claims are

for negligence, breach of contract, breach of covenant of good

faith and fair dealing, breach of implied and express

warranties, unjust enrichment, negligent and intentional

misrepresentation, and violation of the New Hampshire Consumer

Protection Act, RSA 358-A:2.       Cam-Sam does not bring any claim

in which its theory of recovery is premised on its own rights as

opposed to those assigned to it by D La Pooch.



                                Discussion

    Mourer-Foster moves to dismiss the suit on the basis of

claim preclusion.     Mourer-Foster asserts that the claims in this

case should have been brought by either Cam-Sam or D La Pooch in



                                     4
            Case 1:20-cv-01069-JD Document 9 Filed 01/04/21 Page 5 of 9



the Coverage Litigation and that their failure to bring these

claims in the Coverage Litigation bars them from bringing them

now.       Cam-Sam objects, arguing that it was assigned the claims

by D La Pooch and that claim preclusion does not apply to D La

Pooch, which was a third-party defendant in the Coverage

Litigation.       Mourer-Foster filed a reply.

       Under the federal standard,3 “[c]laim preclusion generally

refers to the effect of a prior judgment in foreclosing

successive litigation of the very same claim, whether or not

relitigation of the claim raises the same issues as the earlier

suit.”      New Hampshire v. Maine, 532 U.S. 742, 748 (2001); Allen

v. McCurry, 449 U.S. 90, 94 (1984) (“[A] final judgment on the

merits of an action precludes the parties or their privies from

relitigating issues that were or could have been raised in that

action.”).       For claim preclusion to apply, there must have been

a final judgment on the merits in a previous suit and a new suit

with sufficient identity between the causes of action and the

parties.      Silva v. City of New Bedford, 660 F.3d 76, 78 (1st

Cir. 2011).       “A ‘cause of action’ in this context includes ‘all

rights of the plaintiff to remedies against the defendant with



       Cam-Sam seeks claim preclusion based on the judgment in
       3

the Coverage Litigation, which is a federal judgment. The
preclusive effect of a federal judgment in federal court is
determined by federal common law. Robb Evans & Assocs., LLC v.
United States, 850 F.3d 24, 32 (1st Cir. 2017).

                                        5
          Case 1:20-cv-01069-JD Document 9 Filed 01/04/21 Page 6 of 9



respect to all or any part of the transaction, or series of

connected transactions, out of which the action arose.’”

Airframe Sys., Inc. v. Raytheon Co., 601 F.3d 9, 15 (1st Cir.

2010) (quoting United States v. Cunan, 156 F.3d 110, 114 (1st

Cir. 1998)).4



     A.       Effect of Claim Assignment

     The claims brought by Cam-Sam in this case were assigned to

Cam-Sam by D La Pooch.       “An assignee ordinarily stands in the

shoes of the assignor.”       Young v. Lepone, 305 F.3d 1, 17 (1st

Cir. 2002).     Claims asserted by an assignee are subject to the

same defenses as if the claims had been asserted by the

assignor.     See id.   For example, a party to a prior suit who is

estopped from bringing claims cannot evade the bar by assigning

its unasserted claims to a non-party to the prior suit.             E.g.,

Postal Telegraph Cable Co. v. City of Newport, 247 U.S. 464,

474-75 (1918).

     The assignee, however, also receives the same rights as the

assignor.     Perry v. Globe Auto Recycling, Inc., 227 F.3d 950,

953 (7th Cir. 2000).       In Perry, the Seventh Circuit addressed

similar circumstances, i.e., whether an assignee, like Cam-Sam,

who had previously brought its own claims against a defendant


     4 The parties agree that a final judgment was entered in the
Coverage Litigation.

                                      6
         Case 1:20-cv-01069-JD Document 9 Filed 01/04/21 Page 7 of 9



and lost could acquire and then pursue an assignor’s unpressed

claims in a subsequent action.       See id.    The Seventh Circuit

held that “even though [the assignee] could receive no more than

[the assignor] had, it is also true that he received no less.

Since [the assignor] had the right to bring his own claim, that

is what he conveyed to [the assignee] in the assignment.”              Id.

     Therefore, Cam-Sam, as assignee of D La Pooch’s claims,

assumes whatever right D La Pooch has to bring its own claims.

See id. (holding that a plaintiff who was precluded from

asserting his own claims against a defendant because of a final

judgment in prior litigation could nonetheless proceed with

identical claims against same defendant that had been assigned

to him by a non-party to prior litigation).          Accordingly,

whether the claims in this case are barred by claim preclusion

depends on whether the Coverage Litigation precludes claims by

D La Pooch.5




     5 In its motion to dismiss, Mourer-Foster suggests that
Cam-Sam may have been able to bring claims on D La Pooch’s
behalf in the Coverage Litigation, but it does not sufficiently
develop that argument for the court to consider it. See Doherty
v. Merck & Co., Inc., 892 F.3d 493, 500-01 (1st Cir. 2018).

                                     7
       Case 1:20-cv-01069-JD Document 9 Filed 01/04/21 Page 8 of 9



    B. Applicability of Claim Preclusion to D La Pooch

    Mourer-Foster argues that claim preclusion applies to D La

Pooch because both it and D La Pooch were parties in the

Coverage Litigation, so D La Pooch could have brought these

claims in that action.    Cam-Sam responds that D La Pooch was not

required to bring claims in the Coverage Litigation.

    Mourer-Foster and D La Pooch were both third-party

defendants in the Coverage Litigation.       Under Federal Rule of

Civil Procedure 14(a)(2)(B), a third-party defendant “may assert

. . . any crossclaim against another third-party defendant under

Rule 13(g).”    Crossclaims, however, are permissive rather than

compulsory.    See Fed. R. Civ. P. 13(g) (“A pleading may state as

a crossclaim . . . .”).    Therefore, “[a] party who decides not

to bring a claim under Rule 13(g) will not be barred by res

judicata, waiver, or estoppel from asserting it in a later

action, as the party would if the claim were a compulsory

counterclaim under Rule 13(a).”      6 C. Wright, A. Miller & M.

Kane, Fed. Prac. & Proc. § 1431 (3d Ed.); see also Augustin v.

Mughal, 521 F.2d 1215, 1216 (8th Cir. 1975) (“[A] party to an

action having a claim in the nature of a cross-claim has the

option to pursue it in an independent action.”); Alaska v. U.S.

Dep’t of Agric., 273 F. Supp. 3d 102, 116 (D.D.C. 2017).

Therefore, even if D La Pooch, as a third-party defendant, might



                                   8
          Case 1:20-cv-01069-JD Document 9 Filed 01/04/21 Page 9 of 9



have brought claims against its putative6 co-party Mourer-Foster

in the Coverage Litigation, D La Pooch was under no obligation

to do so.     Because D La Pooch was under no obligation to bring

the claims asserted in this action in the Coverage Litigation,

Cam-Sam, as assignee of the claims, is not precluded from

pursuing the claims in this action.         See Perry, 227 F.3d at 953.


                                 Conclusion

      For the foregoing reasons, Mourer-Foster’s motion to

dismiss (doc. no. 5) is denied.

      SO ORDERED.



                                    __________________________
                                    Joseph A. DiClerico, Jr.
                                    United States District Judge



January 4, 2021

cc:   Counsel of record.




      6Mourer-Foster and D La Pooch became third-party defendants
in the Coverage Litigation through separate third-party
complaints filed by different third-party plaintiffs. It is
unclear, therefore, whether they were in fact co-defendants in
the Coverage Litigation and whether D La Pooch would have been
permitted to file a crossclaim against Mourer-Foster. The court
assumes, without deciding, for purposes of deciding the present
motion only that Rule 14(a)(2)(B) would permit the filing of a
crossclaim between third-party defendants who entered the case
through separate third-party complaints from different third-
party plaintiffs.

                                      9
